                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                         SAN JOSE DIVISION

                                   7

                                   8     RAJA KANNAN,                                      Case No. 17-cv-07305-EJD (VKD)
                                                        Plaintiff,
                                   9
                                                                                           INTERIM ORDER RE DISCOVERY
                                                 v.                                        DISPUTE RE AEO DESIGNATIONS
                                  10

                                  11     APPLE INC.,                                       Re: Dkt. No. 166
                                                        Defendant.
                                  12
Northern District of California
 United States District Court




                                  13          The parties ask the Court to resolve their dispute concerning defendant Apple Inc.’s

                                  14   designation of certain documents or portions of documents as “Attorneys’ Eyes Only” or “AEO”

                                  15   under the protective order in this matter. Apple states that it has not had an adequate opportunity

                                  16   to respond to plaintiff Raja Kannan’s belated revised draft of Mr. Kannan’s portion of the parties’

                                  17   joint submission.

                                  18          Accordingly, Apple may file with the Court its response to Mr. Kannan’s portion of the

                                  19   joint submission by November 4, 2019 at noon. Mr. Kannan may not file anything further

                                  20   regarding this dispute.

                                  21          IT IS SO ORDERED.

                                  22   Dated: October 31, 2019

                                  23

                                  24
                                                                                                    VIRGINIA K. DEMARCHI
                                  25                                                                United States Magistrate Judge
                                  26
                                  27

                                  28
